ORDER

PER CURIAM.
Appellant, Kevin Carpentier, appeals the judgment of the Circuit Court of St. Louis County sustaining the suspension of his driving privileges by respondent, the Director of Revenue for the State of Missouri, for driving a motor vehicle while his blood alcohol content was .10 percent or more. See RSMo section 302.505 (1994). We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As we further find an extended opinion serves no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).